     Case 2:19-cv-01965-RFB-DJA Document 25 Filed 08/10/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      ANNA D. PEARSON,                                     Case No. 2:19-cv-01965-RFB-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      NATIONAL CREDIT SYSTEMS, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Defense Counsel’s Motion to Withdraw as Counsel
12
     (ECF No. 20), filed on July 30, 2020. Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may
13
     withdraw after appearing in a case except by leave of Court after notice has been served on the
14
     affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed the motion, the
15
     Court finds that requirements of LR IA 11-6(b) have been met. Mr. Thomson indicates
16
     Defendant has failed to meet its obligations to the firm despite reasonable warnings and that
17
     continued representation would result in an unreasonable financial burden necessitating
18
     withdrawal. The Court will require that Defendant National Credit Systems, Inc. advise the Court
19
     if it will retain new counsel by August 31, 2020 as it must retain new counsel if it intends to
20
     continue to litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th
21
     Cir. 1993) (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that
22
     “[c]orporations and other unincorporated associations must appear in court through an attorney.”).
23
     Filing a notice of new counsel on or before August 31, 2020 is sufficient to comply with the
24
     Court’s order. Failure to respond may result in a recommendation to the United States District
25
     Judge assigned to this case that dispositive sanctions be issued against Defendant National Credit
26
     Systems, Inc. including dismissal of this action.
27

28
     Case 2:19-cv-01965-RFB-DJA Document 25 Filed 08/10/20 Page 2 of 2




 1           IT IS HEREBY ORDERED that Defense Counsel Raleigh C. Thompson and Ryan M.

 2   Lower’s Motion to Withdraw as Counsel (ECF No. 20) is granted.

 3           IT IS FURTHER ORDERED that Defendant National Credit Systems, Inc. shall have

 4   until August 31, 2020 to advise the Court if it will retain new counsel. Failure to notify the Court

 5   as to their new representation may subject it to dispositive sanctions, including a recommendation

 6   for dismissal of this action.

 7           IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known address

 8   of Defendant to the civil docket and send a copy of this Order to Defendant’s last known address:

 9           Ron Sapp, Vice President of Operations for National Credit Systems, Inc.

10           39555 Orchard Hill Place

11           Ste. 600, PMB 6338

12           Novi, Michigan 48375

13           katrina@demartelaw.com

14

15           DATED: August 10, 2020

16
                                                          DANIEL J. ALBREGTS
17                                                        UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
